Citation Nr: 0805551	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  02-17 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to September 30, 
1992 for the grant of service connection for degenerative 
disc disease of the lumbosacral spine.

2.  Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease of the lumbosacral spine, for the 
period from March 27, 1997 forward.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida, which awarded the veteran 
service connection for degenerative disc disease of the 
lumbosacral spine, effective from September 30, 1992, and 
assigned a rating of 20 percent.  The veteran filed a timely 
notice of disagreement regarding both the effective date and 
the initial rating assigned for his low back disability.  A 
November 1999 rating decision denied the claim for an earlier 
effective date, but granted a higher rating of 60 percent 
from March 1997.  Additional rating action in August 2002 
raised the initial rating to 40 percent.  A concurrent 
statement of the case was issued for the rating prior to 
March 1997; however, the evaluation from March 1997 forward 
was not addressed.  The veteran filed a timely substantive 
appeal in November 2002.

In April 2005, the Board granted the veteran's motion for 
advancement of his appeal on the Board's docket, pursuant to 
38 C.F.R. § 20.900 (2004).

In a May 2005 decision, the Board denied the earlier 
effective date claim.  It also granted an initial rating 
(prior to March 1997) of 60 percent, specifically finding 
that a rating in excess of 60 percent was not warranted for 
that period, either under the schedule or via the 
extraschedular provisions.  With respect to the rating from 
March 1997 forward, the Board remanded the claim in 
accordance with Manlincon v. West, 12 Vet. App. 238 (1999), 
for issuance of a statement of the case.  The statement of 
the case was issued in April 2007.  The veteran filed his 
timely substantive appeal in June 2007, specifically 
requesting an extraschedular rating.  

The veteran appealed the Board's May 2005 determination that 
an earlier effective date was not warranted to the Court of 
Appeals for Veterans Claims.  In a November 2007 Joint Motion 
for Partial Remand, the parties agreed that the earlier 
effective date claim must be reconsidered.  The parties also 
noted specifically that they did not wish to disturb the 
Board's 2005 award of the increased rating prior to March 
1997, and that the rating since March 1997 remained in the 
jurisdiction of the Board because of its 2005 Remand.  Thus, 
the sole remaining issues before the Board at this time are 
entitlement to an earlier effective date and the increased 
rating from March 1997 forward. 

The increased rating issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.

FINDING OF FACT

Statements referable to the veteran's back disability which 
he made in conjunction with a July 1985 VA medical 
examination are interpreted as evidencing a belief in 
entitlement to service connection benefits for a low back 
disorder.  


CONCLUSION OF LAW

The criteria for an effective date of July 24, 1985 for the 
grant of service connection for degenerative disc disease of 
the lumbosacral spine are met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2005, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an earlier effective date; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In March  2005, he 
responded through counsel that he had nothing further to 
submit.  Although this notice was delivered after the initial 
denial of the claim, there is no prejudice to the veteran as 
he has demonstrated that he had actual knowledge of the 
requirements for establishing an earlier effective date and 
has had ample opportunity to submit further evidence.  This 
is specifically shown in the Appellant's Brief on Appeal, 
submitted to the Court of Appeals for Veterans Claims in 
September 2006.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

Earlier Effective Date

Service connection for a low back disorder was granted by 
rating decision in May 1999.  An effective date of September 
30, 1992 was established, which was the date of receipt of 
the veteran's claim to reopen his previously denied claim for 
service connection.  The veteran filed a timely appeal with 
respect to the effective date.  He argues that the grant 
should be made effective in July 1985, the date of a VA 
examination for an unrelated disability.  Alternatively, he 
contends that the grant should be made effective in July 
1989, the date of receipt of a letter from the veteran 
requesting an increase in compensation benefits.  

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  If VA fails to forward an application 
form to the claimant after receipt of an informal claim, then 
the date of the informal claim must be accepted as the date 
of claim for purposes of determining an effective date.  
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Particularly, an informal 
claim is "[a]ny communication or action indicating an intent 
to apply for one or more benefits."  It must "identify the 
benefit sought."  38 C.F.R. § 3.155(a).  

VA must look to all communications from a claimant that may 
be interpreted as an informal claim for benefits, including 
all documents and oral testimony, and is required to act on 
such informal claims for benefits.  See Servello v. 
Derwinski, supra, at 198; see also, EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Roberson v. West, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).  VA has a duty to give a sympathetic 
reading to all pro se pleadings of record.  Szemraj v. 
Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  In 
determining whether an informal claim has been made, it is 
error to limit review to the "four corners" of statements 
in support of the claim.  Such a standard for reviewing an 
appellant's pleadings is "overly formal in a system where 
the Secretary must take a sympathetic view of an appellant's 
pleadings to determine whether a claim has been made."  
Ingram v. Nicholson, 21 Vet. App. 232 (2007).    

Regardless, the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377, 382 (1999).

By way of history, the veteran brought a claim for service 
connection for a low back disorder in March 1983.  By rating 
decision in April 1983, the veteran's claim was denied.  He 
did not appeal that decision; therefore, it became final.  38 
U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.160, 19.118, 19.153 
(1982).  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  

In October 1983, the veteran submitted further evidence 
regarding his low back.  The denial, however, was continued 
by a November 1983 rating decision.  From that point, the 
record is silent for complaints referable to the low back 
until a July 1985 VA examination conducted in conjunction 
with the veteran's claim for an increased evaluation for his 
service-connected knee disability.  At that time, the veteran 
related his medical history since his latest VA examination.  
In so doing, he reported arthritis in his back, causing 
"severe back pain from prolonged standing, driving, 
climbing, lifting."  He then went on to speak of his knee 
pain.  The examination itself, as well as the resultant 
August 1985 rating decision, concerned only the service-
connected knee disability.  The veteran contends that the 
statements he made in relation to his medical history, as 
documented on the examination report, should have been 
interpreted as an informal claim for service connection for a 
low back disorder.

In July 1989, the national service office of the Disabled 
American Veterans submitted an informal claim on behalf of 
the veteran, referring to a "claim for additional 
benefits."  Attached was a statement from the veteran 
reporting that his "disability increased" and that VA had 
given him "two different braces."  It is noted that at that 
time, service connection was in effect for the right knee 
disability only.  The attached medical records demonstrated 
that the veteran received a brace for the knee in October 
1988 and that in April 1989, a different brace for the right 
knee (brand name, Lennox-Hill) was requested.  

These records also include a progress note, showing that the 
veteran was receiving treatment for low back pain, and that 
he had been issued a transcutaneous electrical nerve 
stimulation (TENS) unit for improvement of pain.  The 
veteran's current representative argues that the when the 
veteran spoke of "two braces" in his informal claim above, 
he actually was referring to a knee brace and the TENS unit.  
This is directly contradicted by the veteran's statements in 
conjunction with the ensuing examination in July 1989, where 
he specifically refers to his two knee braces without 
reference to the TENS unit.  Further, generally accepted 
medical literature identifies the TENS unit as a battery 
operated unit dealing with nerve stimulation, and not a 
device designed to provide support or stability to the 
affected joints.  See, e.g., Dorland's Illustrated Medical 
Dictionary, 31st Ed., 247 vs. 1905; (c) 2007.   Regardless, the 
veteran did note time lost from work due to, in part, back 
pain at that examination.  

The July 1989 submission was treated solely as a claim for an 
increased evaluation for the service-connected right knee 
disability.  The August 1989 rating decision did not 
adjudicate a claim for the low back disability. 

It was in correspondence in September 1992 that the veteran 
first specifically raised the issue of reopening his claim 
for service connection for his low back disability.  It was 
on this application that the veteran's claim was eventually 
granted in May 1999 and the effective date assigned.

Case law regarding what constitutes an informal claim for 
benefits makes it clear that VA must examine all submissions 
for potential claims.  This would include VA examination 
reports entered into the record, even if entered for other 
purposes.  The content of those submissions is also to be 
read sympathetically and liberally, without resort to a 
formal, "four corners" approach to the document.  In this 
case, when so reading, the veteran's statements regarding 
severe back pain at his July 24, 1985 examination must be 
interpreted as evidencing a belief in entitlement to service 
connection benefit for a low back disorder.  

It is important to note the context in which VA was made 
constructively aware of the veteran's continuing medical 
complaints referable to his low back.  He reported to a VAMC 
for an examination that he knew to be for evaluation of his 
service-connected disability and thus would go before the 
rating board.  At that exam, and through his own written 
account of his current symptoms, he alerted VA that he had 
severe back pain in addition to his knee pain.  Though at 
that time, the veteran did not use the specific words 
relating to reopening a previously denied claim of service 
connection, such specificity is not required under the 
current state of the case law.  His statements in the context 
of his examination were not made through a representative, be 
it a national service organization or private attorney, who 
presumably knew the requirements (and consequent claim-
triggering words) of the benefits system.  Instead, it was 
his own communication, through his medical evaluation for a 
service-connected injury, that he raised again the issue of 
his low back pain.  

In sympathetically and liberally reading this evidence, in 
these particular circumstances, the statements in the July 
1985 VA examination report constitute an informal claim.  The 
medical history was a written communication, identifying 
further disability, in the context of evaluation for service 
connected disability. Because the RO did not take action on 
that claim until it received further correspondence in 
September 1992, the claim remained pending since July 1985.  
The appropriate effective date for the grant of service 
connection for degenerative disc disease of the lumbosacral 
spine is July 24, 1985.

As the earlier of the two dates for which the veteran has 
argued has been granted, there will be no further discussion 
of whether the later, July 1989, submission by DAV 
constituted an informal claim for service connection 
benefits.

ORDER

An effective date of July 24, 1985 for the grant of service 
connection for degenerative disc disease of the lumbosacral 
spine is granted.  

REMAND

The veteran seeks an increased rating for his service-
connected back disability for the period from March 1997 
forward.  In his VA Form 9, Substantive Appeal, he argues 
through counsel for an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  That provision applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, but may consider 
whether referral to the appropriate first-line officials is 
required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(holding that § 3.321(b)(1) "does not preclude the Board 
from considering whether referral to the appropriate 
first-line officials is required").  Factors to consider 
include whether the disability causes marked interference 
with employment, requires frequent hospitalizations, or 
otherwise produces impairment unrecognized by the ratings 
schedule.

A review of the record reveals that the veteran's lumbosacral 
spine disability may interfere with his ability to maintain 
employment in his trained profession, that is, as a teacher.  
See private physician's statement, dated in August 1999, 
indicating that prolonged standing and sitting aggravates his 
low back disorder; see also private medical reports, dated 
from March 1997 to October 1998, showing the veteran's 
medications to include heavy narcotics like oxycontin, 
oxycodone, codeine, and methadone for severe pain.  The more 
contemporaneous treatment reports show more of the same 
symptomatology and treatment.  Thus, the Board's only 
recourse is to remand the claim to the RO and request that 
the claim be referred to the Under Secretary for Benefits or 
the Director of Compensation & Pension Service for 
consideration under the applicable extraschedular principles. 

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) have 
been interpreted to require more specific guidance as to how 
to substantiate a claim for an increased rating.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  Corrective notice should be sent to the veteran 
to so comply. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that to substantiate his 
claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of his back 
disability and the effect that worsening has on 
his employment and daily life.  Examples of the 
types of medical and lay evidence that the 
veteran may submit should also be included.  

The letter should indicate that a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability 
from 0% to as much as 100% (depending on the 
disability involved), based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, their 
severity and duration, and their impact upon 
employment and daily life.  It should also 
provide at least general notice with respect to 
the requirements of 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the 
Spine, to include requirements for the 100 
percent rating.  

2.  Refer the veteran's claim for an increased 
evaluation from March 27, 1997 forward for 
degenerative disc disease of the lumbosacral 
spine to the Under Secretary for Benefits or 
the Director, Compensation & Pension Service, 
for consideration under 38 C.F.R. § 
3.321(b)(1).  Either the Under Secretary or the 
Director must review the evidence of record to 
determine whether the veteran's service-
connected low back disability has created 
marked interference with employment or frequent 
periods of hospitalization so as to render 
impractical the application of the regular 
schedular standards.  A review of the claims 
file is required.  Specific attention is 
invited to the August 1999 private medical 
opinion of record, as well as the outpatient 
clinical records documenting prescription 
narcotics for treatment of the veteran's 
service-connected low back disability.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


